     Case 2:19-cv-07502-KS Document 19 Filed 06/08/20 Page 1 of 1 Page ID #:1902




 1
 2
 3                                                                   JS-6
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     ELMIR S. SANCHEZ LOPEZ,           ) NO. CV 19-07502-KS
11                                     )
                   Plaintiff,
12          v.                         )
                                       ) JUDGMENT
13                                     )
     ANDREW M. SAUL, Commissioner )
14
     of Social Security,               )
15                       Defendant.    )
16   _________________________________ )
17
18        Pursuant to the Court’s Memorandum Opinion and Order,
19
20        IT IS ADJUDGED that the decision of the Commissioner of the Social Security
21   Administration is reversed, and the above-captioned action is remanded for further
22   proceedings consistent with the provisions of the Memorandum Opinion and Order.
23
24   DATE: June 8, 2020
25
                                                  ________________________________ _
26                                                        KAREN L. STEVENSON
27                                                UNITED STATES MAGISTRATE JUDGE

28
